16-11700-smb      Doc 66     Filed 06/27/16    Entered 06/27/16 08:34:27          Main Document
                                              Pg 1 of 3


SIMPSON THACHER & BARTLETT LLP
Sandy Qusba
William T. Russell, Jr.
425 Lexington Avenue
New York, New York 10017
Telephone: (212) 455-2000
Facsimile: (212) 455-2502

Proposed Counsel to Official Committee of Unsecured Creditors of Gawker Media LLC, et al.



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK



In re:                                                      Chapter 11

Gawker Media LLC, et al.                                    Case No. 16-11700 (SMB)

                                                            (Jointly Administered)
                       Debtors.




          NOTICE OF APPEARANCE AND DEMAND FOR SERVICE
           OF PAPERS BY SIMPSON THACHER & BARTLETT LLP
     ON BEHALF OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS


         PLEASE TAKE NOTICE that Simpson Thacher & Bartlett LLP (“Simpson

Thacher”) hereby appears in the above-captioned chapter 11 cases as proposed attorneys for

the Official Committee of Unsecured Creditors of Gawker Media LLC, et al. the

(“Committee”).

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of title 11 of

the United States Code (the “Bankruptcy Code”) and Rules 2002, 9007 and 9010 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Simpson Thacher

requests that all notices given or required to be given in these cases, and all papers served or

required to be served in these cases, be given and served upon Simpson Thacher at the office,
16-11700-smb      Doc 66     Filed 06/27/16     Entered 06/27/16 08:34:27          Main Document
                                               Pg 2 of 3


address and telephone number set forth below, and that Simpson Thacher be added to the

mailing matrix on file with the Clerk of the Bankruptcy Court as follows:

                               Sandy Qusba, Esq.
                               William T. Russell, Jr., Esq.
                               Simpson Thacher & Bartlett LLP
                               425 Lexington Avenue
                               New York, New York 10017
                               Ph:    212-455-2000
                               Fax: 212-455-2502

                               E-mail: squsba@stblaw.com
                               E-mail: wrussell@stblaw.com


       PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to

in the Bankruptcy Rules specified above, but also includes, without limitation, orders and

notices of any applications, motions, petitions, pleadings, complaints, demands, disclosure

statements, or plans of reorganization transmitted or conveyed by mail delivery, ECF,

telephone, telecopier or otherwise, which affects the above-captioned Debtors, property of

such Debtor, or the Committee.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Demand for Service of Papers (this “Notice”) nor any later appearance, pleading, proof of

claim, claim or suit shall constitute a waiver of (i) the right to have final orders in non-core

and other matters entered only after de novo review by a District Judge, (ii) the right to trial

by jury in any proceeding related to these Chapter 11 cases or any case, controversy, or

proceeding related to these Chapter 11 cases, (iii) the right to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, (iv)

any objection to the jurisdiction of this Bankruptcy Court for any purpose other than with

respect to this Notice, (v) an election of remedy, or (vi) any other rights, claims, actions,
16-11700-smb     Doc 66     Filed 06/27/16    Entered 06/27/16 08:34:27         Main Document
                                             Pg 3 of 3


defenses, setoffs, or recoupments as appropriate, in law or in equity, under any agreements,

all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.


Dated: New York, New York
       June 27, 2016

                                                     SIMPSON THACHER & BARTLETT
                                                     LLP


                                                     By: /s/ Sandy Qusba
                                                             Sandy Qusba
                                                             William T. Russell, Jr.

                                                     425 Lexington Avenue
                                                     New York, New York 10017
                                                     Ph:   212-455-2000
                                                     Fax: 212-455-2502

                                                     Proposed Counsel to Official Committee
                                                     of Unsecured Creditors of Gawker
                                                     Media LLC, et al.
